Citation Nr: 1543673	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-15 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for atherosclerotic cardiovascular disease, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type 2, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran testified at a June 2015 Board videoconference hearing.  The hearing transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that service connection for atherosclerotic cardiovascular disease and diabetes mellitus, type 2, based on herbicide exposure during his service in Vietnam.  Veterans who have qualifying service are presumed to have such exposure, and, once such exposure is established, certain diseases (including ischemic heart disease and diabetes mellitus, type 2) are presumptively service connected.  Under the governing regulations, qualifying service includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam (e.g., its inland waterways).  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The Veteran contends that he was stationed aboard the U.S.S. Coral Sea, and reported participating in frequent flight missions, in which he set foot onshore in Vietnam while stationed in Da Nang harbor.  He testified that he was stationed on the ship between November 1971 and June 1972.  Until recently, VA had interpreted locations such as Da Nang harbor as offshore locations not qualifying as an "inland waterway," and therefore not warranting a presumption of herbicide exposure.  However, a recent ruling by the United States Court of Appeals for Veterans Claims (Court) found that such interpretation was inconsistent with the purpose of the regulation at large, and did not reflect VA's fair and considered judgment.  Namely, the Court found that, although the presumption of exposure is purportedly applied where there is evidence of herbicide spraying, the interpretation regarding service in areas such as Da Nang harbor was based primarily on geographical characteristics (i.e., depth and ease of entry) rather than any evidence of spraying.  Notably, it indicated that there was no indication that VA made a fact-based assessment regarding the probability of exposure in Da Nang harbor from aerial spraying.  See Gray v. McDonald, --- Vet. App. --- (13-3339) (April 23, 2015).  

While the Veteran has submitted some personnel records identifying service aboard the U.S.S. Coral Sea, the Veteran's complete personnel file is not of record.  The record includes a response to a request for information dated in June 2010 indicating that the service department was unable to determine whether the Veteran had service in Vietnam and noted that the Veteran's unit was credited with service in Vietnam on a number of dates in 1971 and 1972.  The record also includes a memorandum from the U S Army and & Joint Services Records Research Center (JSRRC) indicating that the JSRRC could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  It was indicated that the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, it was indicated that the JSRRC cannot document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  In light of the above, and considering the Veteran in this case explicitly alleges service in Da Nang harbor and on land in Vietnam during his service on the ship, the Board finds that the matter needs additional development and readjudication with consideration of the ruling in Gray and any new policy guidance regarding the treatment of offshore locations such as Da Nang harbor with regard to the presumption of herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Conduct any necessary additional development indicated by the ruling in Gray v. McDonald, particularly with respect to securing records, to include complete service personnel records, which may bear upon whether the Veteran's ship, the U.S.S. Coral Sea was located in Da Nang harbor, and whether it was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

2.  Review the record.  If any development is incomplete, including if a VA examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  

3.  Then, the AOJ should readjudicate the Veteran's claims, to include consideration given to lay statements regarding service in Da Nang harbor and service on shore in Vietnam during routine flight missions, the results of any development sought above, and additional guidance issued regarding the treatment of Da Nang harbor with regard to the presumption of exposure to herbicides.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




